Citation Nr: 0100336	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  99-19 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
determine if the appellant has basic eligibility for 
Department of Veterans Affairs death benefits.  


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

This case is before the Board of Veterans' Appeals (Board) on 
appeal of an April 1999 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

The Board notes that the appellant previously filed a claim 
of entitlement to basic eligibility for VA death benefits in 
September 1997.  That claim was denied by the RO and the 
appellant was notified of that decision in a November 1997 
letter.  The appellant did not appeal that determination.  
Thus, the issue has been rephrased as reflected on the title 
page of this decision.  See Trilles v. West, 13 Vet. App. 314 
(2000).



FINDINGS OF FACT

1.  The U. S. Army Reserve Personnel Center has certified 
that the appellant's deceased spouse had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the Armed Forces of 
the United States. 

2.  In a November 1997 letter, the RO denied the appellant's 
claim of entitlement to VA death benefits on the grounds that 
her deceased spouse's military service did not meet the legal 
requirements for entitlement to death pension.  The appellant 
did not appeal that determination and the decision became 
final.  

3.  Additional evidence submitted since the November 1997 RO 
decision is not new and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  




CONCLUSION OF LAW

Evidence received since the RO's final November 1997 decision 
is not new and material; the decision is final and the claim 
is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant contends that she is entitled to death benefits 
from VA because of her deceased spouse's military service 
during World War II.  A death certificate reflects that the 
appellant's spouse died in April 1994.  The immediate cause 
of death was noted as cardio-respiratory arrest with an 
antecedent cause of atelectasis and an underlying cause of 
intestinal obstruction.  

In a September 1997 VA Application for Dependency and 
Indemnity Compensation, Death Pension, and Accrued Benefits, 
the appellant originally sought entitlement to VA benefits.  
The appellant also submitted a Philippine Army Affidavit 
dated in April 1973 showing that her spouse served as a 
civilian guerrilla.  

In September 1997, the RO received a certification from the 
Armed Forces of the Philippines dated in October 1994 
indicating that the appellant's spouse was not carried in the 
approved revised reconstructed guerrilla roster of 1943.  

In a November 1997 letter to the appellant, the RO informed 
the appellant that her claim had been denied on the basis 
that she had no legal entitlement to VA benefits.  The RO 
noted that the proof of service submitted by the appellant 
showed that her deceased spouse was a recognized guerrilla 
member and the law specifically provided that pension was not 
payable based on that type of service.  The appellant did not 
file a notice of disagreement as to that determination.

In February 1998, the U. S. Department of the Army certified 
that the appellant's deceased spouse had no recognized 
service, nor was he a member of the Philippine Commonwealth 
Army in the service of the Armed Forces of the United States.  

In January 1999, the appellant sought to reopen her claim.  
In an April 1999 letter to the appellant, the RO informed her 
that her claim was denied because it was not shown that her 
deceased spouse had the required military service to be 
eligible for VA benefits.  The RO noted that the U. S. Army 
Reserve Personnel Center had advised the RO that a thorough 
search had been conducted of their records, but failed to 
find any evidence that the appellant's deceased spouse served 
as a member of the Commonwealth Army of the Philippines, 
including the recognized guerrillas, in the service of the 
Armed Forces of the United States.  

The appellant filed a notice of disagreement and a statement 
of the case was issued by the RO.  In August 1999, the 
appellant filed a timely substantive appeal.  

In February 2000, the U. S. Department of the Army certified 
that a correction in the spelling of the last name of the 
appellant's deceased spouse did not warrant a change in the 
prior negative certification.  

Analysis

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (2000).  The term "veteran of any war" means any 
veteran who served in the active military, naval or air 
service during a period of war.  38 C.F.R. § 3.1(e).  Service 
as a Philippine Scout is included for pension, compensation, 
dependency and indemnity compensation and burial allowances, 
except for those inducted between October 6, 1945 and June 
30, 1947, inclusive, which are included for compensation 
benefits, but not for pension benefits.  Service in the 
Commonwealth Army of the Philippines from and after the dates 
and hours when called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order of 
the President of the United States dated July 26, 1941, is 
included for compensation benefits, but not for pension 
benefits.  Service department certified recognized guerrilla 
service, and unrecognized guerrilla service under a 
recognized commissioned officer (only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946) is included for compensation benefits, but not 
pension or burial benefits.  38 U.S.C.A. § 107 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.8 (c) and (d).  Active service 
will be the period certified by the service department.  
38 C.F.R. § 3.9 (a) and (d) (2000).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21, 23 (1991).  For the purpose of establishing 
entitlement to VA benefits, VA may accept evidence of service 
submitted by a claimant, such as a DD Form 214, Certificate 
of Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department under the following 
conditions: (1) the evidence is a document issued by the 
service department; (2) the document contains needed 
information as to length, time and character of service; and 
(3) in the opinion of VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. 
§ 3.203(a) (2000).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) has held that the Secretary 
has lawfully promulgated regulations making service 
department findings "binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  

In regard to the appellant's application to reopen her claim, 
following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal submitted either within 60 days of 
the issuance of a statement of the case or within the 
remainder of the one-year period of mailing of the notice of 
the adverse determination; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a) 
(2000).

New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108.

A review of the record reflects that the appellant has not 
submitted any additional evidence in support of her claim.  
Additionally, the service department has confirmed its prior 
finding that the appellant's deceased spouse had no service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the Armed Forces 
of the United States.  The Board is bound by the service 
department finding, and thus finds that the appellant's 
deceased spouse did not have recognized service so as to 
confer eligibility for VA benefits.  Thus, the appellant has 
not submitted any new or material evidence that is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).



ORDER

New and material evidence not having been submitted to reopen 
a claim for eligibility for VA benefits, legal entitlement to 
VA benefits remains denied.



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals



 

